Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 1 of 13 Page ID #:1



 1   FARAH LAW, P.C.
 2   Neda Farah (State Bar No. 269819)
     8383 Wilshire Boulevard
 3   Suite 510
 4   Beverly Hills, California 90211
     Telephone: 310-666-3786
 5   Facsimile: 775-261-1726
 6   E-Mail: neda@nedafarahlaw.com
     Attorney for the Plaintiff
 7

 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOLYNN THOMAS,                       Case No. 5:20-cv-02287
12
                    Plaintiff,            COMPLAINT FOR DAMAGES
13
           v.                             1. VIOLATION OF THE FAIR DEBT
14                                        COLLECTION PRACTICES ACT, 15
                                          U.S.C. §1692 ET SEQ.
15   DESIGNED RECEIVABLE
     SOLUTIONS, INC.,                     2. VIOLATION OF THE TELEPHONE
16                                        CONSUMER PROTECTION ACT, 47
                    Defendant.            U.S.C. §227 ET SEQ.
17
                                          3. VIOLATION OF THE ROSENTHAL
18                                        FAIR DEBT COLLECTION
                                          PRACTICES ACT, CAL. CIV. CODE
19                                        §1788 ET SEQ.
20                                        DEMAND FOR JURY TRIAL
21

22                                  COMPLAINT
23        NOW comes JOLYNN THOMAS (“Plaintiff”), by and through her attorneys,
24
     FARAH LAW, P.C., complaining as to the conduct of DESIGNED RECEIVABLE
25

26   SOLUTIONS, INC. (“Defendant”) as follows:
27

28
                                           1
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 2 of 13 Page ID #:2



 1                                 NATURE OF THE ACTION
 2      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
 3
     Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer
 4

 5   Protection Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt

 6   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 7
     Defendant’s unlawful conduct.
 8

 9                                JURISDICTION AND VENUE
10      2. This action arises under and is brought pursuant to the FDCPA and TCPA.
11
     Subject matter jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 47
12

13   U.S.C. § 227, 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the
14   United States. Supplemental jurisdiction exists for Plaintiff’s state law claim pursuant
15
     to 28 U.S.C. §1367.
16

17      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
18   conducts business in the Central District of California, and a substantial portion of
19
     the events or omissions giving rise to the claims occurred within the Central District
20

21   of California.
22
                                            PARTIES
23
        4. Plaintiff is a disabled consumer over the age of 18 residing in San Bernardino
24

25   County, California, which is located within the Central District of California.
26
        5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
27

28
                                                 2
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 3 of 13 Page ID #:3



 1         6. Defendant is a third-party debt collector providing “A/R solutions to
 2
     healthcare providers.” 1 Defendant is a corporation organized under the laws of the
 3

 4   State of Nevada, with its principal place of business located at 10833 Valley View

 5   Street, #415, Cypress, California 90630. Defendant’s registered agent – Registered
 6
     Agent Solutions, Inc., is located at 1220 South Street, Suite 150, Sacramento,
 7

 8   California 95811. Defendant regularly collects upon consumers located within the
 9   State of California.
10
           7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
11

12         8. Defendant acted through its agents, employees, officers, members, directors,
13   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
14
     and insurers at all times relevant to the instant action.
15

16                                      FACTS SUPPORTING CAUSES OF ACTION
17         9. The instant action stems from Defendant’s attempts to collect upon medical
18
     bills that Plaintiff purportedly defaulted upon (“subject debt”).
19

20         10. Upon information and belief, after the subject debt was purportedly in default,
21
     the subject debt was assigned to Defendant for collection purposes.
22
           11. For the last several months preceding the date of the filing of this action,
23

24   Plaintiff has been receiving calls to her cellular phone, (832) XXX-9430, from
25
     Defendant.
26

27

28   1
         https://www.drsi.ws/about-drsi/about-the-company/
                                                             3
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 4 of 13 Page ID #:4



 1      12. At all times relevant to the instant action, Plaintiff was the sole subscriber,
 2
     owner, and operator of the cellular phone ending in -9430. Plaintiff is and always
 3

 4   has been financially responsible for the cellular phone and its services.

 5      13. Defendant has mainly used the phone number (323) 859-8490 when placing
 6
     calls to Plaintiff’s cellular phone, however, upon information and belief, Defendant
 7

 8   has also used other phone numbers.
 9      14. Upon information and belief, the aforementioned phone number ending in -
10
     8490 is regularly utilized by Defendant during its debt collection activity.
11

12      15. Upon answering phone calls from Defendant, Plaintiff has experienced a
13   significant pause, lasting a handful of seconds in length, before being connected with
14
     a live representative.
15

16      16. Plaintiff, through her contacts with Defendant, was informed that Defendant
17   was acting as a debt collector attempting to collect upon the subject debt.
18
        17. Plaintiff has explained her inability to make payment, as not only is she
19

20   disabled and on a fixed income, but she was also suffering from COVID-19.
21
        18. Rather than understanding the physical and financial hardships Plaintiff was
22
     facing, Defendant continued to place systematic calls to Plaintiff’s cellular phone.
23

24      19. As a result of Defendant’s repeated contacts, Plaintiff was forced to answer
25
     its calls and demand that it stop calling.
26
        20. In response, Plaintiff was told that Defendant would continue to call her to
27

28   collect upon the debt.
                                                  4
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 5 of 13 Page ID #:5



 1      21. In spite of Plaintiff’s demands, Defendant has continued to call Plaintiff’s
 2
     cellular phone through the present day.
 3

 4      22. Plaintiff has received at least 10 phone calls from Defendant since asking it

 5   to stop calling.
 6
        23. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her
 7

 8   damages therefore include reasonable attorneys’ fees incurred in prosecuting this
 9   action.
10
        24. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages,
11

12   punitive damages and all other appropriate measures to punish and deter Defendant
13   and other collectors from engaging in the unlawful collection practices described in
14
     this Complaint, supra.
15

16      25. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
17      26. Plaintiff has suffered additional concrete harm as a result of Defendant’s
18
     actions, including but not limited to: invasion of privacy, aggravation that
19

20   accompanies collection telephone calls, emotional distress, increased risk of personal
21
     injury resulting from the distraction caused by the never-ending calls, increased
22
     usage of her telephone services, loss of cellular phone capacity, diminished cellular
23

24   phone functionality, decreased battery life on her cellular phone, and diminished
25
     space for data storage on her cellular phone.
26

27

28
                                                5
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 6 of 13 Page ID #:6



 1          COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 2
           27. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth
 3

 4   herein.

 5         28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 6
           29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
 7

 8   because it regularly use the mail and/or the telephone to collect, or attempt to collect,
 9   delinquent consumer accounts.
10
           30. Defendant identifies itself as a debt collector, and is engaged in the business
11

12   of collecting or attempting to collect, directly or indirectly, defaulted debts owed or
13   due or asserted to be owed or due to others. Defendant has also been a member of the
14
     Association of Credit and Collection Professionals (“ACA”) since 2001. 2
15

16         31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
17   of a transaction due or asserted to be owed or due to another for personal, family, or
18
     household purposes.
19

20            a. Violations of FDCPA §1692c(a)(1) and §1692d
21
           32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
22
     engaging “in any conduct the natural consequence of which is to harass, oppress, or
23

24   abuse any person in connection with the collection of a debt.” §1692d(5) further
25
     prohibits, “causing a telephone to ring or engaging any person in telephone
26

27

28   2
         http://www.acainternational.org/search#memberdirectory
                                                      6
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 7 of 13 Page ID #:7



 1   conversation repeatedly or continuously with intent to annoy, abuse, or harass any
 2
     person at the called number.”
 3

 4      33. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called

 5   Plaintiff after being notified to stop. Defendant called Plaintiff at least 10 times after
 6
     she demanded that it stop calling. This repeated behavior of systematically calling
 7

 8   Plaintiff’s phone in spite of her demands was harassing and abusive. The frequency
 9   and nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the
10
     goal of annoying and harassing her
11

12      34. Defendant was explicitly notified by Plaintiff that she was going through
13   severe financial and physical hardship, and that its calls were inconvenient and to
14
     stop calling her. In defiance of this information, however, Defendant told Plaintiff
15

16   that it would continue to call her, and Defendant has continued its harassing conduct
17   through the present day.
18
           b. Violations of FDCPA § 1692e
19

20      35. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
21
     using “any false, deceptive, or misleading representation or means in connection with
22
     the collection of any debt.”
23

24      36. In addition, this section enumerates specific violations, such as:
25
               “The use of any false representation or deceptive means to collect
26             or attempt to collect any debt or to obtain information concerning
               a consumer.” 15 U.S.C. §1692e(10).
27

28
                                                  7
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 8 of 13 Page ID #:8



 1      37. Defendant violated §1692e and e(10) when it used deceptive means to collect
 2
     and/or attempt to collect the subject debt. In spite of the fact that Plaintiff informed
 3

 4   Defendant that she was unable to make payment and to stop calling her, Defendant

 5   continued to place automated calls to Plaintiff’s cellular phone in a deceptive attempt
 6
     to force her to answer and extract payment from her. Through its conduct, Defendant
 7

 8   misleadingly represented to Plaintiff that it had the legal ability to contact her via an
 9   automated system when it no longer had consent to do so.
10
           c. Violations of FDCPA § 1692f
11

12      38. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
13   using “unfair or unconscionable means to collect or attempt to collect any debt.”
14
        39. Defendant violated §1692f when it unfairly and unconscionably attempted to
15

16   collect upon a debt by continuously calling Plaintiff a number of times after being
17   notified to stop, as well as after having knowledge of Plaintiff’s physical and financial
18
     adversity. Attempting to coerce Plaintiff into payment by placing systematic phone
19

20   calls without her permission is unfair and unconscionable behavior. These means
21
     employed by Defendant only served to worry and confuse Plaintiff.
22
        40. As pled in paragraphs 23 through 26, supra, Plaintiff has been harmed and
23

24   suffered damages as a result of Defendant’s illegal actions.
25
        WHEREFORE, Plaintiff, JOLYNN THOMAS, respectfully requests that this
26
     Honorable Court enter judgment in her favor as follows:
27

28
                                                 8
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 9 of 13 Page ID #:9



 1      a. Declaring that the practices complained of herein are unlawful and violate
 2         the aforementioned bodies of law;

 3      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
 4         U.S.C. §1692k(a)(2)(A);

 5      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
 6         provided under 15 U.S.C. §1692k(a)(1);

 7      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
 8         U.S.C. §1692k(a)(3);
 9      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
10         subject debt; and
11      f. Awarding any other relief as this Honorable Court deems just and
12         appropriate.
13

14      COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
15      41. Plaintiff repeats and realleges paragraphs 1 through 40 as though fully set
16
     forth herein.
17

18      42. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
19   on their cellular phone using an automatic telephone dialing system (“ATDS”) or
20
     prerecorded messages without their consent.        The TCPA, under 47 U.S.C. §
21

22   227(a)(1), defines an ATDS as “equipment which has the capacity...to store or
23
     produce telephone numbers to be called, using a random or sequential number
24
     generator; and to dial such numbers.”
25

26      43. Defendant used an ATDS in connection with its communications directed
27
     towards Plaintiff’s cellular phone. The significant pause, lasting a handful of seconds
28
                                                9
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 10 of 13 Page ID #:10



 1   in length, which Plaintiff has experienced during answered calls is instructive that an
 2
     ATDS was being utilized to generate the phone calls. Additionally, Defendant’s
 3

 4   continued contacts to Plaintiff’s cellular phone after Plaintiff demanded that the

 5   phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the
 6
     nature and frequency of Defendant’s contacts points to the involvement of an ATDS.
 7

 8      44. Upon information and belief, the system employed by Defendant to place
 9   phone calls to Plaintiff’s cellular phone has the capacity – (A) to store or produce
10
     telephone numbers to be called, using a random or sequential number generator; and
11

12   (B) to dial such numbers.
13      45. Defendant violated the TCPA by placing at least 10 phone calls to Plaintiff’s
14
     cellular phone using an ATDS messages without her consent. Any consent that
15

16   Plaintiff may have given to the originator of the subject debt, which Defendant will
17   likely assert transferred down, was specifically revoked by Plaintiff’s demands that
18
     it cease contacting her.
19

20      46. The calls placed by Defendant to Plaintiff were regarding collection activity
21
     and not for emergency purposes as defined by the TCPA under 47 U.S.C.
22
     §227(b)(1)(A)(i).
23

24      47. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
25
     to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
26
     violations of the TCPA should trigger this Honorable Court’s ability to triple the
27

28   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
                                                10
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 11 of 13 Page ID #:11



 1   Defendant acknowledged that Plaintiff did not wish to receive calls, and defiantly
 2
     told Plaintiff that it would continue to call her. This language, in response to
 3

 4   Plaintiff’s request, demonstrates the willful nature of Defendant’s conduct.

 5      WHEREFORE, Plaintiff, JOLYNN THOMAS, respectfully requests that this
 6
     Honorable Court enter judgment in her favor as follows:
 7

 8      a. Declaring that the practices complained of herein are unlawful and violate
           the aforementioned statutes and regulations;
 9

10      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
           damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
11

12      c. Awarding Plaintiff costs and reasonable attorney fees; and
13      d. Awarding any other relief as this Honorable Court deems just and
14         appropriate.
15
                         COUNT III – VIOLATIONS OF THE ROSENTHAL
16                        FAIR DEBT COLLECTION PRACTICES ACT
17      48. Plaintiff restates and realleges paragraphs 1 through 47 as though fully set
18
     forth herein.
19

20      49. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
21      50. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ.
22
     Code § 1788.2(d) and (f).
23

24      51. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
25
             a. Violations of RFDCPA § 1788.10 -1788.17
26
        52. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
27

28   “Notwithstanding any other provision of this title, every debt collector collecting or
                                               11
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 12 of 13 Page ID #:12



 1   attempting to collect a consumer debt shall comply with the provisions of Section
 2
     1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 3

 4   of, Title 15 of the United States Code.”

 5      53. As outlined above, through its continuous attempts to collect upon the
 6
     subject debt, Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged
 7

 8   in a harassing, deceptive and unconscionable campaign to collect from Plaintiff by
 9   systematically calling her on a regular basis despite being told to stop.
10
        54. Defendant willfully and knowingly violated the RFDCPA through its
11

12   unlawful collection efforts. Defendant’s willful and knowing violations of the
13   RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory
14
     damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
15

16      WHEREFORE, Plaintiff, JOLYNN THOMAS, respectfully requests that this
17   Honorable Court enter judgment in her favor as follows:
18
        a. Declare that the practices complained of herein are unlawful and violate the
19         aforementioned statute;
20
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
21

22      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
           § 1788.30(b);
23

24      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
           Civ. Code § 1788.30(c);
25

26      e. Enjoining Defendant from further contacting Plaintiff; and
27
        f. Award any other relief as the Honorable Court deems just and proper.
28
                                                12
Case 5:20-cv-02287-SB-KK Document 1 Filed 11/02/20 Page 13 of 13 Page ID #:13



 1
        Dated: November 2, 2020         Respectfully submitted,
 2

 3                                      By: /s/ Neda Farah
 4                                      Neda Farah, Esq.
                                        FARAH LAW, P.C.
 5                                      8383 Wilshire Boulevard
 6                                      Suite 510
                                        Beverly Hills, California 90211
 7                                      Telephone: 310-666-3786
 8                                      Facsimile: 775-261-1726
                                        E-Mail: neda@nedafarahlaw.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           13
